Case 2:20-cv-11236-RGK-PLA Document 3-1 Filed 12/11/20 Page 1 of 2 Page ID #:743




     EXHIBIT 21
    Case 2:20-cv-11236-RGK-PLA Document 3-1 Filed 12/11/20 Page 2 of 2 Page ID #:744


  ·$· Prestige Trust
        s


Prestige Trust Company Ltd. PO. Box 346, Wards Building, Brown Hill, St. John's Parish, Nevis, WI

July 2, 2020


To Whom it May Concern:

My name is H. Edward Ryals. I am an attorney representing Prestige Trust Company Ltd. of Nevis.
From information and belief, Prestige Trust Company Ltd. is or was the registered agent for
SAVANNAH ADVISORS INC. of Nevis.

It is my understanding that there is a legal dispute over the funds that SAVANNAH ADVISORS INC.
holds.

From my understanding, Prestige Trust Company Ltd. was told by a law firm in the British Virgin
Islands to change the directors of the company recently.

I have been directed to ask that we place a hold on the change of directors until the court solves
the dispute between the parties.

Neither I nor Prestige Trust Company Ltd. are a party to the dispute. We are simply acting in
good faith and feel we should let the courts decide the outcome of this dispute.

Sint- urc- Ly,




H. Edward Ryals
Attorney at Law




    All that Prestige Trust Company Ltd. does is done with the understanding that it is not engaged in rendering legal, accounting, or other
  professional services. If legal advice or other expert advice is required. the services of a practicing professional person should be sought.
   Prestige Trust Company Ltd. Specifically disclaims any liability, loss, risk, personal or otherwise, incurred by others directly or indirectly.

                                                                                                                                      [ND1/362]
